Citation Nr: 1144894	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for vertigo with dizziness and nausea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974.  He also had service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2009 decision, the Board, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction, and for vertigo with dizziness and nausea secondary to service-connected hearing loss and tinnitus.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's March 2009 decision with respect to these issues and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on these matters is warranted.

The Veteran asserts that his diabetes mellitus is due to exposure to Agent Orange during service.  Specifically, the Veteran contends he was exposed to herbicide agents while he was in Thailand and serviced aircrafts returning from Vietnam.  In a May 2003 statement, he said he was stationed in at the Takhli Royal Thai Air Force Base.  In the Memorandum Decision, the Court noted that the RO failed to develop the Veteran's claim in accordance with VA's Adjudication Procedures Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C-10.  Section C.10.q, which was updated in September 2011, provides that the Agency of Original Jurisdiction (AOJ) should ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  A letter was sent in February 2006, but the Veteran did not respond.  If the Veteran does not respond, the VA Manual requires the AOJ to refer the case to the Joint Services Records Research Center (JSRRC) to make a formal finding that sufficient information required to verify herbicide exposure does not exist and then decide the claim based on the evidence of record.  If there is sufficient information to permit a search by the JSRRC, then the AOJ must send a request to the JSRRC for verification of exposure to herbicides.  In this case, the RO/AOJ did not refer the case to the JSRRC either for verification of exposure to herbicides or for a formal finding that sufficient information did not exist.  Hence, a remand is necessary so that the Veteran's claim can be developed accordingly.  As the Veteran's claims for service connection for peripheral neuropathy and erectile dysfunction are inextricably intertwined with his claim for service connection for diabetes mellitus, these claims are also remanded.

As regards the Veteran's claim for service connection for vertigo with dizziness and nausea, the Court pointed out in its Memorandum Decision that the Board only considered this claim for service connection as secondary to hearing loss and tinnitus.  Although he did not specifically allege a direct relationship with service, the Court noted that the Veteran seemed to assert a relationship between exposure to jet fuel and vertigo with dizziness and nausea.  Specifically, he submitted articles indicating that exposure to jet fuel caused nerve damage and suggesting a relationship between postural balance and such exposure.  Hence, the Court determined that the Board erred in failing to adjudicate this alternative theory of entitlement.  

The Board notes that a September 2008 VA examiner opined that the Veteran's vertigo, dizziness, and nausea were not likely related to his service-connected hearing loss and tinnitus; however, there is no medical opinion regarding whether such symptoms are related to the Veteran's exposure to jet fuel during service.  

The Board points out that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences or has experienced symptoms such as vertigo, dizziness, and nausea.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He has also provided articles indicating that exposure to jet fuel may cause nerve damage, including deterioration in balance and nausea.  Under these circumstances, the Board finds that a VA examination and medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held that an examination must be conducted where the record before the Secretary (1) contains competent evidence that the veteran has persistent or recurrent symptoms of disease and (2) indicates that those symptoms may be associated with his active military service). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

2.  Schedule the Veteran for a VA examination to determine if vertigo with dizziness and nausea was incurred in or is otherwise attributable to service, to include exposure to jet fuel therein.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's vertigo with dizziness and nausea is related to service, to include exposure to jet fuel.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


